ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Brown (Reg. No. 44,450) on 12 August 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 10, --on-- has been added before “an”.

The above change to claim 1 has been made for grammatical purposes.
Reasons for Allowance
Claims 1-3 and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes: “a steam passage is configured to extract steam after passing through the first-stage stationary vane from a space in the casing upstream of the first stationary vane and discharge the steam, via the through hole, from a steam outlet formed on the inner race to the cavity, wherein each of the plurality of stationary vanes includes an outer race positioned on an outer side of the vane body portion in the radial direction of the rotor, wherein an upstream space is defined by the outer race of the first stationary vane, the outer race of the intermediate stationary vane, and an inner surface of the casing, wherein the upstream space is configured so that a steam flow passing through across the intermediate stationary vane flows into the upstream space, and wherein the steam passage has a steam inlet disposed on an upstream surface of the outer race of the first stationary vane” (claim 1); “a steam passage configured to extract steam from a space upstream of the first stationary vane and discharge the steam, via the through hole, from a steam outlet formed on the inner race of the first stationary vane to the cavity, wherein the steam turbine further comprises a seal portion disposed in a gap between the rotor and the casing so as to seal leakage steam that flows inward in the radial direction of the rotor from a gap between a first-stage stationary vane of the plurality of stationary vanes and a first-stage rotor blade of the plurality of rotor blades, wherein the first-stage stationary vane includes a through hole formed therethrough in the radial direction of the rotor, wherein a steam inlet of the steam passage is configured to take in a part of the leakage steam, and wherein the steam passage is configured to supply the part of the leakage steam into the cavity via the through hole of the first-stage stationary vane” (claim 6).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745